Gilbert, Justice,
dissenting. In Jackson v. Jackson, 179 Ga. 696 (7) (supra), we dealt with a similar but not the precisely worded judgment involved in this case. The importance of the subject, as a practice rule, justifies, I hope, some further discussion. In the Jackson case the trial court sustained a demurrer containing general and special grounds. The court held that the petition was not subject to general demurrer, and not subject to special demurrer on one point, but was subject to special demurrer on another point. In the last headnote are found these words: “the court properly sustained one special ground of the demurrer; but the judgment sustaining other grounds, general and special, was erroneous.” The opinion concludes as follows: “‘But direction is given, that, before the judgment of this court is made the judgment of the court below, the plaintiff be allowed to amend his petition so as to cure these defects therein; that upon his doing so, the case stand for trial upon the petition as thus amended; and that upon his failure to do this, the judgment below be unconditionally affirmed.’ Sims v. Cordele Ice Co., 119 Ga. 597 (3) (46 S. E. 841). See also Brown v. Bowman, 119 Ga. 153 (3) (46 S. E. 410); Ferrell v. Greenway, 157 Ga. 535 (3) (122 S. E. 198); Tinsley v. Maddox, 176 Ga. 471, 473 (17) (168 S. E. 297).” The writer of this dissent filed a special concurrence in that case. Admittedly the concurrence was based upon a con*139struction which, was strained as far as or perhaps farther than was logically permissible. The concurrence was deemed advisable at the time, for the reason that whether a special concurrence or a dissent it would not have changed the result. It seems wholly undesirable to extend the principle any farther. It will be noted that in the Jackson case the direction given was that the amendment should be allowed before the judgment of the Supreme Court was made the judgment of the trial court. In the present case the judgment of the Court of Appeals was as follows: “This case came before this court upon a writ of error from the superior court of Wheeler County; and, after argument had, it is considered and adjudged that the judgment of the court below be affirmed. Direction is given, that, if an amendment is offered in accordance with the opinion filed herewith when the remittitur of this court is made the judgment of the trial court, the judge allow it. The amendment shall be subject to .demurrer as in other eases. Otherwise the case stands dismissed.” The word “when” as therein used is quite indefinite. It may have meant during the same day or just before or just after. It is impossible to know precisely what the court meant. If the judgment of the Court of Appeals was actually made the judgment of the trial court before the amendment was ■filed, obviously the court would have lost jurisdiction of the case. In a matter so important as this it seems to the writer that appropriate words, so easily available, should have been employed. In the present case, as in the Jaclcson case, the result desired would have been logically and properly achieved by simply reversing the judgment of the trial court, with direction that if the amendment was filed before the judgment was made the judgment of the trial court the judgment would stand affirmed.